{¶ 31} I concur in the judgment, and I concur in the majority's resolution of the assignment of error based upon apparent agency. However, because the apparent agency theory is sufficient basis upon which to reverse the grant of summary judgment, I would not go on to separately consider the issues of lack of consideration or alter ago.
 {¶ 32} The promises in Ohio Bar Title's protection letter may be enforceable as part of any title insurance policy that Mortgage Network can prove it reasonably believed it had purchased through Ohio Bar Title's agent, Ameribanc Mortgage. There are genuine issues of fact as to whether Ohio Bar Title intentionally or negligently held Ameribanc Mortgage out as possessing the authority to do the acts in question, including the collection of title insurance policy premiums (consideration) and the conducting of closings (or the representation that it had done so, by listing itself on the HUD-1 statement, regardless whether it or its "alter ego" actually conducted them); and whether Mortgage Network reasonably believed that Ameribanc Mortgage possessed that authority at all relevant times. See Master Consol.Corp. v. BancOhio Natl. Bank (1991), 61 Ohio St. 3d 570,575 N.E.2d 817, syllabus; see also Ammerman v. Avis Rent ACar Sys., Inc. (1982), 7 Ohio App. 3d 338, 7 OBR 436,455 N.E.2d 1041; Huntington Natl. Bank v. Am. Natl. Bank
(June 17, 1993), Cuyahoga App. No. 62680, 1993 WL 215402.
 {¶ 33} For these reasons, I concur in sustaining Mortgage Network's assignment of error and in reversing the summary judgment. Insofar as the majority *Page 743 
opinion relies upon these reasons, I concur in it as well, and I respectfully decline to join in the balance of the opinion. *Page 744